Exhibit 24(b)(8.81) Fourth Amendment to the Selling and Services Agreement and Fund Participation Agreement This Fourth Amendment dated as of February 1, 2013 is made by and between ING Life Insurance and Annuity Company (“ING Life”), ING Institutional Plan Services, LLC (“ING Institutional”), ING Financial Advisers, LLC (“ING Financial”) (collectively “ING”), NYLIFE Distributors LLC (“NYLIFE Distributors”), and NYLIM Service Company LLC (“NSC”)(NYLIFE Distributors and NSC are collectively referred to herein as “Fund Service Provider”) ”), is made to the Selling and Services Agreement and Fund Participation Agreement dated as of November 8, 2007 (the “Agreement”), as amended on September 30, 2008, April 24, 2009 and November 16, 2009. Terms defined in the Agreement are used herein as therein defined. . W I T N E S S E T H: WHEREAS , ING and Fund Service Provider are parties to that certain Selling and Services Agreement and Fund Participation Agreement, which was effective as of November 8, 2007, and any Amendments thereto (the “Agreement”); and WHEREAS , ING and Fund Service Provider wish to update the schedule of Funds serviced under the Agreement (“Schedule C”); NOW, THEREFORE , in consideration of the premises and mutual covenants herein contained, and intending to be legally bound hereby, the parties hereto agree as follows: 1. Schedule C of the Agreement is hereby deleted in its entirety and replaced with the attached. Except as provided herein, the terms and conditions contained in the Agreement shall remain in full force and effect. * * * 1 IN WITNESS WHEREOF , the parties hereto have caused this Amendment to be executed by their duly authorized officers effective as of the date first above written. ING Life Insurance and Annuity NYLIM Service Company LLC Company By: /s/Lisa Gilarde By: /s/ Brian D. Wickwire Name: Lisa Gilarde Name: Brian D. Wickwire Title: Vice President Title: President ING Financial Advisers, LLC NYLIFE Distributors LLC By: /s/David Kelsey By: /s/Stephen P. Fisher Name: David Kelsey Name: Stephen P. Fisher Title: Vice President Title: President ING Institutional Plan Services, LLC By: /s/Lisa Gilarde Name: Lisa Gilarde Title: Vice President 2 Schedule C MainStay Funds Investor Class Shares Service Organization’s compensation shall be an annual sub-transfer agency fee of % of the average daily net assets held in the account, calculated and payable quarterly for the funds listed below: Fund Name TICKER MainStay 130/30 Core Fund MYCNX MainStay Balanced Fund MBINX MainStay Cornerstone Growth Fund (Expected Launch Date on or about 1/11/13) KLGNX MainStay Epoch Global Choice Fund EPAIX MainStay Epoch Global Equity Yield Fund EPSIX MainStay Epoch International Small Cap Fund EPIIX MainStay Epoch U.S. All Cap Fund MAWNX MainStay Epoch U.S. Equity Yield Fund EPLIX MainStay Growth Equity Fund MRINX MainStay High Yield Corp. Bond Fund MHHIX MainStay ICAP Equity Fund ICANX MainStay ICAP Global ICGNX MainStay ICAP International Fund ICELX MainStay ICAP Select Equity Fund ICSOX MainStay International Equity Fund MINNX MainStay Large Cap Growth Fund MLINX MainStay Map Fund MSMIX MainStay Marketfield Fund MFNDX MainStay U.S. Small Cap Fund MOINX Service Organization’s compensation shall be an annual sub-transfer agency fee of % of the average daily net assets held in the account, calculated and payable quarterly for the funds listed below: Fund Name TICKER MainStay Common Stock Fund MCSSX MainStay Conservative Allocation Fund MCKNX MainStay Convertible Fund MCINX MainStay Flexible Bond Opportunities MSYDX MainStay Floating Rate Fund MXFNX MainStay Global High Inc Fund MGHHX MainStay Government Fund MGVNX MainStay Growth Allocation Fund MGXNX MainStay Income Builder Fund MTINX MainStay Indexed Bond Fund MIXNX 3 MainStay Intermediate Bond Fund MTMNX MainStay Moderate Allocation Fund MMRDX MainStay Moderate Growth Allocation Fund MGDNX MainStay Retirement 2010 Fund MYRDX MainStay Retirement 2020 Fund MYRYX MainStay Retirement 2030 Fund MRTFX MainStay Retirement 2040 Fund MSRUX MainStay Retirement 2050 Fund MSRVX MainStay S&P 500 Index Fund MYSPX MainStay Short Term Bond Fund MYTBX MainStay Tax Free Bond Fund MKINX MainStay Funds Class A Shares (For those existing Plans whose Fund Schedules included Class A Shares prior to September 30, 2008.) Service Organization’s compensation shall be an annual sub-transfer agency fee of % of the average daily net assets held in the account, calculated and payable quarterly for the funds listed below: Fund Name TICKER MainStay 130/30 Core Fund MYCTX MainStay Balanced Fund MBNAX MainStay Cornerstone Growth Fund (Expected Launch Date on or about 1/11/13) KLGAX MainStay Epoch Global Choice Fund EPAPX MainStay Epoch Global Equity Yield Fund EPSPX MainStay Epoch International Small Cap Fund EPIPX MainStay Epoch U.S. All Cap Fund MAAAX MainStay Epoch U.S. Equity Yield Fund EPLPX MainStay Growth Equity Fund MREAX MainStay High Yield Corporate Bond Fund MHCAX MainStay ICAP Equity Fund ICAUX MainStay ICAP Global ICGLX MainStay ICAP International Fund ICEVX MainStay ICAP Select Equity ICSRX MainStay International Equity Fund MSEAX MainStay Large Cap Growth Fund MLAAX MainStay MAP Fund MAPAX MainStay Marketfield Fund MFADX MainStay U.S. Small Cap Fund MOPAX 4 Service Organization’s compensation shall be an annual sub-transfer agency fee of % of the average daily net assets held in the account, calculated and payable quarterly for the funds listed below: Fund Name TICKER MainStay Common Stock Fund MSOAX MainStay Conservative Allocation MCKAX MainStay Convertible Fund MCOAX MainStay Flexible Bond Opportunities MASAX MainStay Floating Rate Fund MXFAX MainStay Global High Income Fund MGHAX MainStay Government Fund MGVAX MainStay Growth Allocation MGXAX MainStay Income Builder Fund MTRAX MainStay Indexed Bond Fund MIXAX MainStay Intermediate Term Bond Fund MTMAX MainStay Moderate Allocation MMRAX MainStay Moderate Growth Allocation MGDAX MainStay Retirement 2010 Fund MYRAX MainStay Retirement 2020 Fund MYROX MainStay Retirement 2030 Fund MRTTX MainStay Retirement 2040 Fund MSRTX MainStay Retirement 2050 Fund MSRLX MainStay S&P 500 Index Fund MSXAX MainStay Short Term Bond Fund MSTAX MainStay Tax Free Bond Fund MTBAX Service Organization’s compensation shall be an annual sub-transfer agency fee of 0.00% of the average daily net assets held in the account, calculated and payable quarterly for the funds listed below: Fund Name TICKER MainStay Money Market Fund MMAAX 5 MainStay Funds Class I Shares Service Organization’s compensation shall be an annual sub-transfer agency fee of % of the average daily net assets held in the account, calculated and payable quarterly for the funds listed below: Fund Name TICKER MainStay 130/30 Core Fund MYCIX MainStay Balanced Fund MBAIX MainStay Cornerstone Growth Fund (Expected Launch Date on or about 1/11/13) KLGIX MainStay Epoch Global Choice Fund EPACX MainStay Epoch Global Equity Yield Fund EPSYX MainStay Epoch International Small Cap Fund EPIEX MainStay Epoch U.S. All Cap Fund MATIX MainStay Epoch U.S. Equity Yield Fund EPLCX MainStay Growth Equity Fund MRIEX MainStay High Yield Corporate Bond Fund MHYIX MainStay ICAP Equity Fund ICAEX MainStay ICAP Global ICGRX MainStay ICAP International Fund ICEUX MainStay ICAP Select Equity Fund ICSLX MainStay International Equity Fund MSIIX MainStay Large Cap Growth Fund MLAIX MainStay MAP Fund MUBFX MainStay Marketfield Fund MFLDX MainStay U.S. Small Cap Fund MOPIX Service Organization’s compensation shall be an annual sub-transfer agency fee of % of the average daily net assets held in the account, calculated and payable quarterly for the funds listed below: Fund Name TICKER MainStay Common Stock Fund MSOIX MainStay Conservative Allocation MCKIX MainStay Flexible Bond Opportunities MSDIX MainStay Floating Rate Fund MXFIX MainStay Government Fund MGOIX MainStay Growth Allocation MGXIX MainStay Income Builder Fund MTOIX MainStay Indexed Bond Fund MIXIX MainStay Intermediate Term Bond Fund MTMIX MainStay Moderate Allocation MMRIX MainStay Moderate Growth Allocation MGDIX 6 MainStay Retirement 2010 Fund MYRIX MainStay Retirement 2020 Fund MYRTX MainStay Retirement 2030 Fund MRTIX MainStay Retirement 2040 Fund MSRYX MainStay Retirement 2050 Fund MSRMX MainStay S&P 500 Index Fund MSPIX MainStay Short Term Bond Fund MSTIX MainStay Funds Class R1 Shares Service Organization’s compensation shall be a combination of an annual shareholder service fee of % and a sub-transfer agency fee of % of the average daily net assets held in the account, calculated and payable quarterly for the funds listed below: Fund Name TICKER MainStay Balanced Fund MBNRX MainStay High Yield Corporate Bond Fund MHHRX MainStay ICAP Equity Fund ICAWX MainStay ICAP International Fund ICETX MainStay ICAP Select Equity Fund ICSWX MainStay Intermediate Term Bond Fund MTMRX MainStay International Equity MIERX MainStay Large Cap Growth Fund MLRRX MainStay MAP Fund MAPRX MainStay Retirement 2010 Fund MYRRX MainStay Retirement 2020 Fund MYRUX MainStay Retirement 2030 Fund MRTOX MainStay Retirement 2040 Fund MSREX MainStay Retirement 2050 Fund MSROX MainStay U.S. Small Cap Fund MOPRX MainStay Funds Class R2 Shares Service Organization’s compensation shall be a combination of an annual shareholder service fee of % and a sub-transfer agency fee of % of the average daily net assets held in the account, calculated and payable quarterly for the funds listed below Fund Name TICKER MainStay Balanced Fund MBCRX MainStay Common Stock Fund MSORX MainStay Cornerstone Growth Fund (Expected Launch Date on or about 1/11/13) KLGRX MainStay High Yield Corporate Bond Fund MHYRX MainStay ICAP Equity Fund ICAYX MainStay ICAP International Fund ICEYX 7 MainStay ICAP Select Equity Fund ICSYX MainStay Intermediate Term Bond Fund MTRTX MainStay International Equity MIRRX MainStay Large Cap Growth Fund MLRTX MainStay MAP Fund MPRRX MainStay Marketfield Fund MFRDX MainStay Retirement 2010 Fund MYRWX MainStay Retirement 2020 Fund MYRVX MainStay Retirement 2030 Fund MRTUX MainStay Retirement 2040 Fund MSRQX MainStay Retirement 2050 Fund MSRPX MainStay U.S. Small Cap Fund MOTRX MainStay Funds Class R3 Shares Service Organization’s compensation shall be a combination of an annual shareholder service fee of % and a sub-transfer agency fee of % of the average daily net assets held in the account, calculated and payable quarterly for the funds listed below: Fund Name TICKER MainStay Balanced Fund MBDRX MainStay ICAP Equity Fund ICAZX MainStay ICAP International Fund ICEZX MainStay ICAP Select Equity Fund ICSZX MainStay International Equity MIFRX MainStay Large Cap Growth Fund MLGRX MainStay MAP Fund MMAPX MainStay Retirement 2010 Fund MYREX MainStay Retirement 2020 Fund MYRZX MainStay Retirement 2030 Fund MRTVX MainStay Retirement 2040 Fund MSRZX MainStay Retirement 2050 Fund MSRWX 8
